DETAILED ACTION

Response to Arguments
	The 35 U.S.C. 112(b) rejection has been withdrawn based on applicant’s amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest in response to successfully verifying the PK_ATT, transmitting a kernel identifier (ID) to the DP accelerator to request attestation of a kernel object stored in the DP accelerator; in response to receiving a kernel digest corresponding to the kernel object from the DP accelerator, verifying the kernel digest using the PK_ATT; and sending the verification results to the DP accelerator for the DP accelerator to access the kernel object based on the verification results, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest in response to successfully verifying the PK_ATT, transmitting a kernel 
The prior art of record taken alone or in combination fails to teach and/or fairly suggest receiving a kernel identifier (ID) identifying a kernel object from the host system, wherein the kernel ID is received in response to successful verification of the PK ATT; generating a kernel digest by hashing an executable image of the kernel object in response to the kernel ID; and transmitting a signed kernel digest or the kernel digest to the host system to allow the host system to verify and attest the kernel object before accessing the kernel object to be executed within the DP accelerator, in combination with other recited limitations in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181